Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (this “Agreement”) is made and
entered into by and between Pankaj Singhal (“Singhal”) and Clinical Micro
Sensors, Inc. d.b.a. GenMark Diagnostics, Inc., a Delaware corporation (the
“Company”), and inures to the benefit of each of the Company’s current, former
and future parents, subsidiaries, related entities, employee benefit plans and
each of their respective fiduciaries, predecessors, successors, officers,
directors, stockholders, agents, attorneys, employees and assigns.

RECITALS

A. Singhal employment with the Company as the Company’s Senior Vice President,
Product Development will cease effective APRIL 29, 2011 (the “Separation Date”).

B. Singhal wishes to confirm his separation from the Company pursuant to the
terms and to enter into a general release with the Company, on the terms and
conditions set forth herein.

C. Singhal and the Company wish permanently to resolve any and all disputes that
may have arisen between them to date, including but not limited to, any disputes
arising out of the cessation of Singhal’s service to the Company as an officer
and employee.

AGREEMENT

THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, it is hereby agreed by and between
Singhal, on the one hand, and the Company, on the other, as follows:

1. Resignation. Singhal hereby irrevocably resigns as an officer and terminates
as an employee of the Company, effective as of the Separation Date.

2. Wages, Vacation Time, Expenses. The Company will pay Singhal all of his
earned wages through the Separation Date (less federal and state withholding and
other applicable taxes) and reimburse by all business expenses validly incurred
by him through the Separation Date. On February 1, 2011, the Company paid fifty
percent (50%) of all accrued and unused vacation (less federal and state
withholding and other applicable taxes) existing as of such date and the balance
of any accrued and unused vacation at the Separation Date will be paid (less
federal and state withholding and other applicable taxes) on the Separation
Date.

3. Termination Consideration. Contingent upon this Agreement becoming effective
as provided in Section 26 of this Agreement (the “Effective Date”) and the
General Release of Claims attached hereto as Exhibit A (the “General Release”)
being executed by Singhal and becoming effective, the Company agrees to pay
Singhal, as W-2 income, $165,000 (the equivalent of nine (9) months salary),
less all applicable withholding and other applicable taxes to be paid after the
effectiveness of the General Release and semi-monthly over a period of nine
(9) months after the Separation Date pursuant to the Company’s standard payroll
practices (the “Separation Period”); provided, that you remain in compliance
with the promises and covenants that are set forth in this Agreement. The
Company also agrees to waive any requirements that

 

1



--------------------------------------------------------------------------------

Singhal reimburse the Company for any relocation amounts previously advanced to
Singhal by the Company. Additionally, the Company will provide Singhal with
executive-level outplacement support to further assist with the transition.

4. Stock Option Vesting and RSU Grant. As of the cessation of his employment,
Singhal will have an aggregate total of 47,938 shares of common stock fully
vested under his outstanding stock options (the “Stock Options). No further
vesting of Stock Options will occur after the Separation Date. Singhal shall
have until April 30, 2012 to exercise his options. Additionally, and contingent
upon the Effective Date and the General Release being executed by Singhal and
becoming effective, the Company has granted a special grant of four thousand
(4,000) restricted stock units pursuant to the Company’s 2010 Equity Incentive
Plan to be completely vested as of May 31, 2011. Except for the Stock Options,
RSUs, and shares of Common Stock he has acquired through open market purchases,
Singhal acknowledges and agrees that he has no other ownership interest in any
of the Company’s equity securities or derivatives thereof.

5. Health Insurance. Singhal acknowledges that he has access to forms by which
he may maintain his participation in the Company’s group health insurance plan
pursuant to the terms of the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”) following the termination of his employment by making necessary
premium payments in order to continue such coverage, and Singhal agrees that he
shall be fully responsible for making the necessary premium payments in order to
continue such coverage. The Company agrees to reimburse Singhal for premium
payments made in order to continue his group health insurance through the
Separation Period. Nothing herein shall be deemed to permit Singhal to continue
participating in any life insurance, long-term disability benefits, or
accidental death and dismemberment plans maintained by the Company after the
date of his separation of employment from the Company. Nothing herein shall
limit the right of the Company to change the provider and/or the terms of its
group health insurance plans at any time hereafter.

6. General Release by Singhal. In consideration of the mutual promises and
covenants contained herein, Singhal for himself, his spouse, heirs, executors,
administrators, assigns and successors, fully and forever releases and
discharges the Company and each of its current, former and future parents,
subsidiaries, related entities, employee benefit plans and each of their
respective fiduciaries, predecessors, successors, officers, directors,
stockholders, attorneys, agents, employees and assigns (collectively, the
“Company Releasees”), with respect to any and all claims, liabilities and causes
of action, of every nature, kind and description, in law, equity or otherwise,
whether know or unknown, suspected or unsuspected, which have arisen, occurred
or existed at any time prior to the Effective Date of this Agreement, including,
without limitation, any and all claims, liabilities and causes of action arising
out of or relating to Singhal’s equity ownership in the Company, Singhal’s
employment with the Company or the cessation of that employment or Singhal’s
service as an officer of the Company or the cessation of that service; provided,
however, that nothing herein shall release the Company Releasees from any
obligations, representations, warranties or other duties under this Agreement or
impair the right or ability of Singhal or any of the Singhal to enforce the
terms thereof.

7. Knowing Waiver of Employment Related Claims. Singhal understands and agrees
that he is waiving any and all rights he may have had, now has, or in the future
may have, to pursue against any of the Company Releasees any and all remedies
available to him under any employment-related causes of action, including
without limitation, claims of wrongful discharge,

 

2



--------------------------------------------------------------------------------

breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, discrimination, retaliation,
harassment, personal injury, physical injury, emotional distress, claims for
attorneys’ fees claims under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, the Federal Rehabilitation Act, the Family and Medical Leave
Act, the California Fair Employment and Housing Act, the California Family
Rights Act, the Equal Pay Act of 1963, the provisions of the California Labor
Code and any other federal, state or local laws and regulations relating to
employment or the conditions of employment. Notwithstanding the foregoing, this
release shall not apply to any claims by Singhal for workers’ compensation
benefits, unemployment insurance benefits, or any other claims that he cannot
lawfully waive by this Agreement. This release shall also not affect or diminish
any contractual or statutory rights that Singhal has to indemnification for acts
or omissions within the course and scope of his employment with the Company, nor
shall it affect or diminish Singhal’s rights to coverage under any applicable
insurance policies held by the Company or its officers and directors.

8. Waiver of Civil Code § 1542. The parties both agree to waive any and all
rights and benefits conferred upon each of them by Section 1542 of the Civil
Code of the State of California, which states as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Singhal expressly agrees and understands that the release given by him pursuant
to this Agreement applies to all unknown, unsuspected and unanticipated claims,
liabilities and causes of action which Singhal may have against the Company or
any of the other Company Releasees.

9. Severability of Release Provisions. The parties agree that if any provision
of the release given by Singhal or the Company, respectively, under this
Agreement is found to be unenforceable, it will not affect the enforceability of
the remaining provisions and the courts may enforce all remaining provisions to
the extent permitted by law.

10. Promise to Refrain from Suit or Administrative Action. Singhal represents
that, as of the Effective Date of this Agreement, he has not filed any lawsuits,
complaints, petitions, claims or other accusatory pleadings against the Company
or any Company Releasees in any court of law or before any government agency.
Singhal further agrees that, to the fullest extent permitted by law, he will not
prosecute in any court, whether state or federal, any claim or demand of any
type related to the matters released above, it being the intention of the
parties that with the execution of this release, the Company and all Company
Releasees will be absolutely, unconditionally and forever discharged of and from
all obligations to or on behalf of Singhal related in any way to the matters
discharged herein. Singhal waives his right to recover any type of personal
relief from the Company or any Company Releasees, including monetary damages or
reinstatement, in any administrative action or proceeding brought by or before
any government agency or body, whether state or federal, and whether brought by
Singhal or on Singhal’s behalf, related in any way to the matters released
herein.

11. Confidentiality of Agreement. Singhal promises and agrees that, unless
compelled by legal process, he will not disclose to others and will keep
confidential both the fact

 

3



--------------------------------------------------------------------------------

of and the terms of this Agreement, including the amounts referred to in this
Agreement, except that he may disclose this information to his spouse and to his
attorneys, accountants and other professional advisors to whom the disclosure is
necessary to accomplish the purposes for which Singhal has consulted such
professional advisors. Singhal expressly promises and agrees that, unless
compelled by legal process, he will not disclose to any present or former
employees of the Company the fact or the terms of this Agreement.

12. No Injuries. Singhal acknowledges that he has not suffered any work-related
illnesses or injuries while employed by the Company.

13. Non-Solicitation. For one (1) year immediately from the Effective Date,
Singhal agrees not to interfere with the business of the Company, including, but
not limited to, taking any actions to solicit, induce, or otherwise cause
(i) any employee or consultant of the Company to terminate his or her employment
or engagement with the Company, or to reduce his or her time commitment or scope
of services provided to the Company; or (ii) any customer, prospect, potential
customer or client of the Company to purchase or obtain the products or services
of any firm or business organization which offers a product or service that
competes with one of the Company’s products or services. The foregoing
restrictions shall apply to Singhal regardless of whether he is acting directly
or indirectly, alone or in concert with others. Singhal understands and agrees
that he cannot and will not do indirectly that which he cannot do directly.

14. Nondisparagement. Singhal agrees that he will not (directly or indirectly)
make any voluntary statements, written or verbal, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
reputation, business practices or conduct of the Company or the Company
Releasees. Singhal further agrees that he will not (directly or indirectly)
engage with the media or participate in any public relations activity involving
the Company or the Company Releasees, whether through traditional media outlets,
including without limitation, newspapers, television, magazines or trade
publications or through other means, including without limitation, blogs,
message boards or other “underground” means. The Company agrees that it will not
(directly or indirectly) make any voluntary statements, written or verbal, or
cause or encourage others to make any such statements that defame, disparage or
in any way criticize the reputation of Singhal. However, nothing in this
Agreement is intended to prevent any party from making truthful statements in
any legal proceeding or as otherwise required by law.

15. Integrated Agreement. The parties acknowledge and agree that no promises or
representations were made to them concerning the subject matter of this
Agreement which do not appear written herein and that this Agreement contains
the entire agreement of the parties on the subject matter thereof and that the
any offer letter or employment agreement between the parties shall be of no
further force nor effect. The parties further acknowledge and agree that parol
evidence shall not be required to interpret the intent of the parties and that
any agreement between the Company (or its predecessors) and Singhal that governs
the use of Company confidential information shall remain in full force and
effect.

16. Voluntary Execution. The parties hereby acknowledge that they have read and
understand this Agreement and that they sign this Agreement voluntarily and
without coercion.

17. Waiver, Amendment and Modification of Agreement; Assignment. The parties
agree that no waiver, amendment or modification of any of the terms of this
Agreement shall be

 

4



--------------------------------------------------------------------------------

effective unless in writing and signed by all parties affected by the waiver,
amendment or modification. No waiver of any term, condition or default of any
term of this Agreement shall be construed as a waiver of any other term,
condition or default. The rights and liabilities of the parties hereto shall
bind and inure to the benefit of their respective successors, heirs, executors
and administrators, as the case may be.

18. Representation by Counsel. Singhal acknowledges and agrees that he has had
the right and sufficient opportunity to be represented by counsel of his own
choosing. Singhal further acknowledges and agrees that he is not relying on the
Company or its outside legal counsel for legal advice regarding this Agreement.
The parties further acknowledge that they have entered into this Agreement
voluntarily, without coercion, and based upon their own judgment and not in
reliance upon any representations or promises made by the other party or
parties, other than those contained within this Agreement. The parties further
agree that if any of the facts or matters upon which they now rely in making
this Agreement hereafter prove to be otherwise, this Agreement will nonetheless
remain in full force and effect.

19. California Law. The parties agree that this Agreement and its terms shall be
construed under California law, without reference to rules of conflicts of law.

20. Drafting. The parties agree that this Agreement shall be construed without
regard to the drafter of the same and shall be construed as though each party to
this Agreement participated equally in the preparation and drafting of this
Agreement.

21. Counterparts. This Agreement may be signed in counterparts and said
counterparts shall be treated as though signed as one document.

22. Return of Company Property. Singhal shall return to the Company all of his
access keys and electronic passes to the Company’s premises, his blackberry, and
all Company data, documents, files, records, computer-recorded information and
all copies thereof, in whatever media, in his possession on or before the
Effective Date, or sooner upon demand by the Company therefore. Singhal
specifically promises and agrees that he shall not retain copies (electronic or
otherwise) of any company data, documents, files, records or information
following the Effective Date of this Agreement.

23. Attorneys’ Fees. Each party shall be responsible for its own legal fees
incurred in connection with the entering into of this Agreement.

24. Period to Consider Terms of Agreement. Singhal acknowledges that this
Agreement was first presented to him on February 24, 2011, that the terms of
this Agreement have been negotiated by counsel for both parties, and that he is
entitled to have 21 days’ time in which to consider the Agreement. Singhal
acknowledges that he understands that he should obtain the advice and counsel
from the legal representative of his choice before executing this Agreement, and
that he executes this Agreement having had sufficient time within which to
consider its terms. Singhal represents that if he executes this Agreement before
21 days have elapsed, he does so voluntarily, and that he voluntarily waives any
remaining consideration period. The parties both agree that any changes to this
Agreement negotiated between them after February 24, 2011 shall not require a
new 21-day consideration period.

 

5



--------------------------------------------------------------------------------

25. Revocation of Agreement. Singhal understands that after executing this
Agreement, he has the right to revoke it within seven (7) days after his
execution of it. Singhal understands that this Agreement will not become
effective and enforceable unless the seven day revocation period passes and
Singhal does not revoke the Agreement in writing. Singhal understands that this
Agreement may not be revoked after the seven day revocation period has passed.
Singhal understands that any revocation of this Agreement must be made in
writing and delivered to the Company (to the attention of the Company’s Chief
Executive Officer) within the seven day period, and that if he does so revoke
the Agreement, he shall not be entitled to receive any of the benefits described
herein.

26. Effective Date. This Agreement shall become effective on the eighth
(8th) day after execution by Singhal, so long as Singhal has not revoked it
within the time and in the manner specified in Section 25 of this Agreement.

27. Injunctive Relief; Consent to Jurisdiction. Singhal acknowledges and agrees
that damages will not be an adequate remedy in the event of a breach of any of
his obligations under this Agreement. Singhal therefore agrees that the Company
shall be entitled (without limitation of any other rights or remedies otherwise
available to the Company and without the necessity of posting a bond) to obtain
an injunction from any court of competent jurisdiction prohibiting the
continuance or recurrence of any breach of this Agreement. Singhal hereby
submits to the jurisdiction and venue in the federal district court for the
Southern District of California and in the courts of the State of California in
San Diego County, California. Singhal further agrees that service upon him in
any such action or proceeding may be made by first class mail, certified or
registered, to Singhal’s address as last appearing on the records of the
Company.

28. Notice. Any notices provided hereunder must be in writing and such notices
or any other written communication shall be deemed effective: (i) upon personal
delivery to the party to be notified; (ii) when sent by confirmed telex or
facsimile if sent during normal business hours of the recipient or, if not sent
during normal business hours, then on the next business day; (iii) three days
after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (iv) one day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. If notice is to be provided to the Company, Singhal
shall use the Company’s primary office location; and if notice is to be provided
to Singhal, the Company shall use Singhal’s address as listed in the Company’s
payroll records. Any payments made by the Company to Singhal under the terms of
this Agreement shall be delivered to Singhal either in person or at the address
as listed in the Company’s payroll records.

29. Arbitration. Any dispute or claim arising out of or in connection with this
Agreement will be finally settled by binding arbitration in San Diego,
California in accordance with the then-current employment rules of the American
Arbitration Association by one (1) arbitrator appointed in accordance with said
rules. The arbitrator shall apply California law, without reference to rules of
conflicts of law or rules of statutory arbitration, to the resolution of any
dispute. Judgment on the award rendered by the arbitrator may be entered in any
court having jurisdiction thereof. Notwithstanding the foregoing, the parties
may apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this paragraph,
without breach of this arbitration provision.

30. Survival. All Sections set forth herein shall survive termination or
expiration of this Agreement.

 

6



--------------------------------------------------------------------------------

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE VOLUNTARILY EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

COMPANY:   GENMARK DIAGNOSTICS, INC.   By:  

/s/ Jennifer Williams

    Jennifer Williams     Senior Vice President, Global Operations   Dated:  

March 24, 2011

SINGHAL:       By:  

/s/ Pankaj Singhal

    Pankaj Singhal   Dated:  

March 24, 2011

[SIGNATURE PAGE TO SEPARATION AGREEMENT]

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF CLAIMS

 

8